Mr. Justice Olin
delivered the opinion of the court:
John Bowen was indicted under section 5438, p. 1060, for presenting a false claim against the United States. The particular crime alleged in the case was that the defendant, on the 9th day of December, 1874, presented to the Second Auditor of the Treasury a false claim for the back pay and bounty of a deceased soldier, one Major Dabney, to which back pay he, Bowen, claimed to be entitled as next of kin or heir at law. After carefully looking through the indictment we think it sufficient in law, and properly charges the offense mentioned in the statute. We see no error in the *71ruling of the court to which exceptions were taken on the trial.
The evidence recited in the bills of exceptions clearly shows that Bowen was a willing instrument in the attempt to perpetrate a gross fraud upon the Treasury, and it is only to be regretted that the party or parties that made use of him for that purpose do not stand in the same position that Bowen does by the verdict of a jury. The judgment in this case is affirmed, and the warden of the jail is directed to carry into execution the sentence of the Criminal Court.